--------------------------------------------------------------------------------



Exhibit 10.1

 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (as may be amended, modified, or supplemented
from time to time, this “Agreement”) is made and entered into as of April 13,
2018, by and between Foamix Pharmaceuticals Ltd., a company organized under the
laws of the State of Israel (the “Company”) and OrbiMed Partners Master Fund
Limited, a Delaware limited partnership (the “Purchaser”).
 
WHEREAS, the Company has prepared and filed with the Securities and Exchange
Commission (the “SEC”), in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”), and the applicable rules and
regulations thereunder, a registration statement on Form S-3 (File No.
333-224084), including a prospectus, relating to the shares to be issued and
sold pursuant to this Agreement. The term “Registration Statement” as used
herein refers to such registration statement (including all financial schedules
and exhibits), as amended or as supplemented and includes information contained
or incorporated by reference in the prospectus filed with the Registration
Statement (the “Prospectus”) and any supplement thereto (a “Prospectus
Supplement”), in each case, filed with the SEC pursuant to Rule 424(b) of the
rules under the Securities Act and deemed to be part thereof at the time of
effectiveness (the “Effective Date”) pursuant to Rule 430B of the rules under
the Securities Act.
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
subject to the terms and conditions herein contained, the parties hereby agree
as follows:
 
ARTICLE I
PURCHASE AND SALE
 
1.1 Closing. The Purchaser agrees to purchase from the Company, and the Company
agrees to issue and sell to the Purchaser, 2,940,000 shares (the “Shares”) of
the Company’s ordinary shares (the “Common Stock”), at a purchase price of $5.50
per share, for an aggregate purchase price of $16,170,000.00 (the “Purchase
Price”).  Upon satisfaction of the conditions set forth in Section 1.2, the
closing of the purchase and sale of the Shares (the “Closing Date”) shall occur
at the offices of Skadden, Arps, Slate, Meagher & Flom LLP on April 16, 2018, or
at such other place or on such other date as the parties shall mutually agree. 
Unless otherwise agreed upon by the Company and the Purchaser, settlement of the
Shares shall occur via “Delivery Free of Payment” (i.e., the Purchaser shall
make payment for the Shares purchased by it by wire transfer to the Company on
the Closing Date, upon confirmation of receipt of the wire, the Company shall
issue the Shares registered in the Purchaser’s name and address, which shall be
released by the Transfer Agent (as defined herein) directly to the account of
the Purchaser).
 

--------------------------------------------------------------------------------

 
1.2 Closing Conditions.
 
(a) As a condition to the Purchaser’s obligation to consummate the transactions
contemplated hereby, at the Closing, the Company shall have satisfied each of
the conditions set forth below or shall deliver or cause to be delivered to the
Purchaser the items set forth below, as appropriate:
 
(i) a copy of this Agreement duly executed by the Company;
 
(ii) (a) a copy of the irrevocable instructions to Continental Stock Transfer &
Trust (the “Transfer Agent”) instructing the Transfer Agent to deliver on an
expedited basis via The Depository Trust Company Deposit or Withdrawal at
Custodian system (“DWAC”) the Shares, registered in the name of the Purchaser
and (b) Company has released the Shares for delivery to the Purchaser through
the book-entry facilities of The Depository Trust Company) at the account
specified below:
 
DTC: 005
Institutional Number: 94052         
Agent Bank ID Number:   94052
A/C Name: OrbiMed Partners Master Fund Limited
A/C Number: 00237651
 
(iii) the representations and warranties made by the Company herein shall be
true and correct in all material respects on the date hereof and on the date of
the Closing;
 
(iv) all covenants, agreements and conditions contained in this Agreement to be
performed by the Company on or prior to the date of the Closing shall have been
performed or complied with in all material respects; and
 
(v) no statute, regulation, executive order, decree, ruling or injunction shall
have been enacted, promulgated, endorsed or threatened or is pending by or
before any governmental authority of competent jurisdiction which prohibits or
threatens to prohibit the consummation of the transaction contemplated by this
Agreement.
 
(vi) a copy of the filed notification form listing the Shares on the Nasdaq
Stock Market.
 
(vii) the Prospectus and Prospectus Supplement (which may be delivered in
accordance with Rule 172 under the Securities Act).
 
(viii) a closing certificate in form and substance reasonably satisfactory to
the Purchaser.
 
(ix) there shall have been no Material Adverse Effect (as defined below) with
respect to the Company since the date hereof.
 
(x) from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the SEC or the NASDAQ Stock Market, and, at any time
prior to the Closing Date, trading in securities generally as reported by
Bloomberg L.P. shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by such
service, or on any trading market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of the Purchaser, makes it impracticable or inadvisable to
purchase the Shares at the Closing.
 

--------------------------------------------------------------------------------

 
(b) As a condition to the Company’s obligation to consummate the transactions
contemplated hereby, at the Closing, the Purchaser shall have satisfied each of
the conditions set forth below or shall deliver or cause to be delivered to the
Company the items set forth below, as appropriate:
 
(i) a copy of this Agreement duly executed by the Purchaser;
 
(ii) the Purchase Price is paid by wire transfer of immediately available funds
to the account of the Company set forth below:
 
Bank: Bank Hapoalim B.M., New York
1120 Avenue of the Americas
New York, NY 10036
Swift Code: POALUS33
Beneficiary Name: Foamix Pharmaceuticals Inc.
Beneficiary Account Number: 0108554703
Ref: Routing & Transit#: 026008866;
 
(iii) the representations and warranties made by the Purchaser herein shall be
true and correct in all material respects on the date hereof and on the date of
the Closing;
 
(iv) the Purchaser shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
before the Closing; and
 
(v) no statute, regulation, executive order, decree, ruling or injunction shall
have been enacted, promulgated, endorsed or threatened or is pending by or
before any governmental authority of competent jurisdiction which prohibits or
threatens to prohibit the consummation of the transaction contemplated by this
Agreement.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES
 
2.1 Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties as of the date hereof and as of the
date of the Closing to the Purchaser:
 
(a) The Company has the requisite corporate power and authority and legal
capacity to enter into, and to carry out its obligations under, this Agreement. 
The execution, delivery and performance by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of the Company.
 

--------------------------------------------------------------------------------

 
(b) This Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar law of general application affecting
rights of creditors and general principles of equity.
 
(c) No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority is required on the part of the Company in
connection with the consummation of the transactions contemplated by this
Agreement, except for any filings which have been made or will be made in a
timely manner.
 
(d) The issue and sale of the Shares, the execution, delivery and performance of
this Agreement by the Company, and the consummation of the transactions
contemplated hereby will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, impose any lien, charge or
encumbrance upon any property or assets of the Company and its subsidiary, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement, license, lease or other agreement or instrument to which the Company
or its subsidiary is a party or by which the Company or its subsidiary is bound
or to which any of the property or assets of the Company or its subsidiary is
subject; (ii) result in any violation of the provisions of the articles of
association, charter or by-laws (or similar organizational documents) of the
Company or of its subsidiary; or (iii) result in any violation of any statute or
any judgment, order, decree, rule or regulation of any court or governmental
agency or body having jurisdiction over the Company or its subsidiary or any of
their properties or assets, except, for purposes of clauses (i) and (iii) above,
any such conflict, breach, violation, default, lien, charge or encumbrance that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(e) The Registration Statement relating to the Shares has (i) been prepared by
the Company in conformity with the requirements of the Securities Act, and the
rules and regulations of the SEC thereunder; (ii) been filed with the SEC under
the Securities Act; (iii) become effective under the Securities Act and (iv) no
stop order preventing or suspending the effectiveness of the Registration
Statement or suspending or preventing the use of the Prospectus or Prospectus
Supplement has been issued by the SEC and no proceedings for that purpose have
been instituted or, to the knowledge of the Company, are threatened by the SEC.
 
 (f) The Registration Statement conformed and will conform in all material
respects on the Effective Date and on the Closing Date, and any amendment to the
Registration Statement filed after the date hereof will conform in all material
respects when filed, to the requirements of the Securities Act and the rules and
regulations thereunder. The Prospectus conformed, and the Prospectus Supplement
will conform, in all material respects when filed with the SEC pursuant to Rule
424(b) under the Securities Act and on the Closing Date to the requirements of
the Securities Act and the rules and regulations thereunder. The documents
incorporated by reference in the Registration Statement conformed, and any
further documents so incorporated will conform, when filed with the SEC, in all
material respects to the requirements of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) or the Securities Act, as applicable, and the rules
and regulations thereunder.
 

--------------------------------------------------------------------------------

 
(g) The Registration Statement did not, as of the Effective Date, contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.
The documents incorporated by reference in the Registration Statement did not,
and any further documents filed and incorporated by reference therein will not,
as of the respective filing dates of each document, contain an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading.
 
(h) The Prospectus does not, and the Prospectus Supplement will not, in each
case, as of its date or as of the Closing Date, contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
(i) Each of the Company and its subsidiary has been duly organized, is validly
existing and in good standing (where such concept is applicable) as a
corporation or other business entity under the laws of its jurisdiction of
organization and is duly qualified to do business and in good standing (where
such concept is applicable) as a foreign corporation or other business entity in
each jurisdiction in which its ownership or lease of property or the conduct of
its businesses requires such qualification, except where the failure to be so
qualified or in good standing could not, in the aggregate, reasonably be
expected to have a material adverse effect on the condition (financial or
otherwise), results of operations, shareholders’ equity, properties, business or
prospects of the Company and its subsidiary taken as a whole (a “Material
Adverse Effect”). The Company and its subsidiary have all power and authority
necessary to own or hold its properties and to conduct the businesses in which
it is engaged. The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than Foamix Pharmaceuticals Inc.
The subsidiary of the Company is not a “significant subsidiary,” as defined in
Rule 405 under the Securities Act. The Company has not been designated as a
“breaching company,” within the meaning of the Israeli Companies Law 5759-1999,
by the Registrar of Companies of the State of Israel.
 
(j) The Company has an authorized share capital as set forth in each of the
Prospectus and the Prospectus Supplement, and all of the issued shares of the
Company have been duly authorized and validly issued, are fully paid and
non-assessable, conform to the description thereof contained in the Prospectus
and the Prospectus Supplement and were issued in compliance with Israeli
securities laws and, to the extent applicable, U.S. Federal and State securities
laws and not in violation of any preemptive right, resale right, right of first
refusal or similar right. All of the Company’s options, warrants and other
rights to purchase or exchange any securities for shares of the Company have
been duly authorized and validly issued, conform to the description thereof
contained in the Prospectus and the Prospectus Supplement and were issued in
compliance with Israeli securities laws and, to the extent applicable, U.S.
Federal and State securities laws. All of the issued shares of capital stock or
other ownership interest of the subsidiary of the Company have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims, except for such liens, encumbrances, equities
or claims as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 

--------------------------------------------------------------------------------

 
(k) The Shares to be issued and sold by the Company to the Purchaser hereunder
have been duly authorized and, upon payment and delivery in accordance with this
Agreement, will be validly issued, fully paid and non-assessable, will conform
in all material respects to the description thereof contained in the Prospectus
and the Prospectus Supplement, will be issued in compliance with U.S. federal
and state securities laws, and will be free of statutory and contractual
preemptive rights, rights of first refusal and any other similar rights of any
share holder.
 
 (l) The historical financial statements (including the related notes and
supporting schedules) included or incorporated by reference in the Prospectus
and the Prospectus Supplement comply as to form in all material respects with
the requirements of Regulation S-X under the Securities Act and present fairly
in all material respects the financial condition, results of operations and cash
flows of the entities purported to be shown thereby at the dates and for the
periods indicated and have been prepared in conformity with accounting
principles generally accepted in the United States applied on a consistent basis
throughout the periods involved.
 
(m) Kesselman & Kesselman, a member firm of PricewaterhouseCoopers International
Limited, who have certified certain financial statements of the Company and its
consolidated subsidiary, whose report appears in the Prospectus and the
Prospectus Supplement or is incorporated by reference therein, are independent
public accountants as required by the Securities Act and the rules and
regulations thereunder.
 
(n) The Company and its subsidiary maintain a system of internal control over
financial reporting (as such term is defined in Rule 13a-15(f) of the Exchange
Act) that complies with the requirements of the Exchange Act and that has been
designed by, or under the supervision of, the Company’s principal executive and
principal financial officers, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles in the United States. The Company and its subsidiary maintain
internal accounting controls sufficient to provide reasonable assurances
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles in the United States, including, but not limited to,
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorization, (ii) transactions are recorded as necessary to permit preparation
of the Company’s financial statements in conformity with accounting principles
generally accepted in the United States and to maintain accountability for its
assets, (iii) access to the Company’s assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for the Company’s assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. As of the date of the most recent balance sheet of the Company and
its subsidiary reviewed or audited by the Company’s independent auditor and the
audit committee of the board of directors of the Company, there were no material
weaknesses in the Company’s internal controls. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Prospectus and the Prospectus Supplement fairly present the information
called for in all material respects and are prepared in accordance with the
SEC's rules and guidelines applicable thereto.
 

--------------------------------------------------------------------------------

 
(o) (i) The Company and its subsidiary maintain disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the Exchange Act),
(ii) such disclosure controls and procedures are designed to ensure that the
information required to be disclosed by the Company and its subsidiary in the
reports they file or submit under the Exchange Act is accumulated and
communicated to management of the Company and its subsidiary, including their
respective principal executive officers and principal financial officers, as
appropriate, to allow timely decision regarding required disclosure to be made,
and (iii) such disclosure controls and procedures are effective in all material
respects to perform the functions for which they were established.
 
(p) Since the date of the most recent balance sheet of the Company reviewed or
audited by Kesselman & Kesselman, a member firm of PricewaterhouseCoopers
International Limited, (i) the Company has not been advised of or become aware
of (A) any significant deficiencies in the design or operation of internal
controls that could adversely affect the ability of the Company or its
subsidiary to record, process, summarize and report financial data, or any
material weaknesses in internal controls, and (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the internal controls of the Company and its subsidiary; and (ii) there
have been no significant changes in internal controls or in other factors that
could significantly affect internal controls, including any corrective actions
with regard to significant deficiencies and material weaknesses.
 
(q) There is and has been no failure on the part of the Company and any of the
Company’s directors or officers, in their capacities as such, to comply with any
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.
 
(r) Since the date of the latest audited financial statements included or
incorporated by reference in the Prospectus and the Prospectus Supplement,
neither the Company nor its subsidiary has (i) sustained any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, (ii) issued or granted any securities,
except as set forth or contemplated in the Prospectus and the Prospectus
Supplement and other than equity incentive awards granted to employees, (iii)
incurred any material liability or obligation, direct or contingent, other than
liabilities and obligations that were incurred in the ordinary course of
business or otherwise set forth or contemplated in the Prospectus and the
Prospectus Supplement, (iv) entered into any material transaction not in the
ordinary course of business, except as set forth or contemplated in the
Prospectus and the Prospectus Supplement, or (v) declared or paid any dividend
on its share capital, and since such date there has not been any change in the
share capital (other than the issuance of ordinary shares, if any, pursuant to
employee incentive plans described in the Prospectus and the Prospectus
Supplement) or in long-term debt of the Company or its subsidiary, or any
adverse change or any development involving a prospective adverse change in or
affecting the condition (financial or otherwise), results of operations,
shareholders’ equity, properties, management, business or prospects of the
Company and its subsidiary taken as a whole, in each case except as could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.
 

--------------------------------------------------------------------------------

 
(s) Neither the Company nor its subsidiary (i) is in violation of its articles
of association, charter or by-laws (or similar organizational documents), (ii)
is in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant, condition or other obligation contained in any indenture,
mortgage, deed of trust, loan agreement, license or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject, or (iii) is in violation of any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over it or its property or assets or has failed to obtain any
license, permit, certificate, franchise or other governmental authorization or
permit necessary to the ownership of its property or to the conduct of its
business, except in the case of clauses (ii) and (iii), to the extent any such
conflict, breach, violation or default could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
(t) The Company and its subsidiary have filed all federal, state, local and
foreign tax returns required to be filed through the date hereof, subject to
permitted extensions, and have paid all taxes due, and no tax deficiency has
been determined adversely to the Company or its subsidiary, nor does the Company
have any knowledge of any tax deficiencies that have been, or could reasonably
be expected to be asserted against the Company, that could, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
(u) Neither the Company nor its subsidiary is, and as of the Closing Date and
after giving effect to the offer and sale of the Shares and the application of
the proceeds therefrom as described under “Use of Proceeds” in the Prospectus
and the Prospectus Supplement, none of them will be, (i) an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”), and
the rules and regulations of the SEC thereunder, or (ii) a “business development
company” (as defined in Section 2(a)(48) of the Investment Company Act).
 
(v) A notification filing related to the listing of the Shares to be sold by the
Company has been made and filed with The NASDAQ Global Market for the listing of
the Shares on The NASDAQ Global Market.
 
(w) Neither the Company nor its subsidiary, nor, to the knowledge of the
Company, any director, officer, agent, employee or other person associated with
or acting on behalf of the Company or its subsidiary while acting in such
capacity, has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977,
the OECD Convention on Bribery of Foreign Public Officials in International
Business Transactions, Section 291A of the Israel Penal Law, 5733-1973 and the
rules and regulations thereunder and any other similar foreign or domestic law
or regulation; or (iv) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment. The Company has  policies and procedures to
ensure, and which are reasonably expected to ensure, continued compliance with
the laws and regulations referenced in clause (iii) of this paragraph.
 
(x) The operations of the Company and its subsidiary are and have been conducted
at all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or its subsidiary with respect to the Money Laundering
Laws is pending or, to the knowledge of the Company, threatened.
 

--------------------------------------------------------------------------------

 
(y) Neither the Company nor its subsidiary nor, to the knowledge of the Company,
any director, officer, agent, employee or affiliate of the Company or its
subsidiary is currently subject to any U.S. sanctions administered by the Office
of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the
Company will not directly or indirectly use the proceeds of the transaction
contemplated hereby, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of knowingly financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
 
(z) Subject to the qualifications and assumptions set forth in the Prospectus
and the Prospectus Supplement, the Company does not believe it is, for its most
recently completed taxable year, a “passive foreign investment company” (as
defined in Section 1297 of the Code, and the regulations promulgated
thereunder). Based on the Company’s current projected income, assets and
activities, the Company does not expect to be classified as a “passive foreign
investment company” for any foreseeable subsequent taxable year.
 
(aa) Neither the Company nor any of its properties or assets has any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment to prior judgment, attachment in aid of execution
or otherwise) under the laws of the State of Israel.
 
(bb) No person has any right to cause the Company or its subsidiary to effect
the registration under the Securities Act of any securities of the Company or
its subsidiary.
 
(cc) No brokerage or finder’s fees or commissions are or will be payable by the
Company or any Subsidiary to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other person with respect to
the transactions hereby. To the knowledge of the Company, the Purchaser shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other persons for fees of a type contemplated in this section
that may be due in connection with the transactions contemplated hereby.
 
(dd) The Company is not and has never been a U.S. real property holding
corporation within the meaning of Section 897 of the Internal Revenue Code of
1986, as amended, and the Company shall so certify upon Purchaser’s request.
 
2.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof and as of the date of the Closing
to the Company as follows:
 
(a) The Purchaser is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
corporate, limited liability or partnership power and authority to enter into
and to consummate the transactions contemplated by this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by the Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Purchaser.
 

--------------------------------------------------------------------------------

 
(b) This Agreement has been duly executed and delivered by the Purchaser and
constitutes a valid and binding obligation of the Purchaser, enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar law of general application affecting
rights of creditors and general principles of equity.
 
(c) The Purchaser and its advisors, if any, have been furnished with all
publicly available materials relating to the business, finances and operations
of the Company and such other publicly available materials relating to the offer
and sale of the Shares as have been requested by the Purchaser. The Purchaser
and its advisors, if any, have been afforded the opportunity to ask questions of
the Company. The Purchaser understands that its investment in the Shares
involves a high degree of risk. The Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Shares.  Other than to the
Purchaser’s representatives, including, without limitation, its officers,
directors, partners, legal and other advisors, employees, agents and affiliates,
the Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).
 
(d) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Shares or the fairness or suitability of
the investment in the Shares, nor have such authorities passed upon or endorsed
the merits of the offering of the Shares.
 
(e) From and after the date the Purchaser received any information about the
sale of Shares to be sold pursuant to this Agreement, the Purchaser has not
offered, pledged, sold, contracted to sell, sold any option or contract to
purchase, purchased any option or contract to sell, granted any option, right or
warrant to purchase, loaned, or otherwise transferred or disposed of, directly
or indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock, entered into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock, or directly or indirectly,
through related parties, affiliates or otherwise sold “short” or “short against
the box” (as those terms are generally understood) any equity security of the
Company. The Purchaser covenants that it will not, nor will it authorize or
permit any person acting on its behalf to, engage in any such transactions until
following the Closing.
 
ARTICLE III
MISCELLANEOUS


3.1 Lock-Up. For a period commencing on the date hereof and ending on the
sixtieth (60th) day after the date hereof (the “Lock-Up Period”), the Purchaser
agrees not to, directly or indirectly, (A) offer for sale, sell, pledge, or
otherwise dispose of (or enter into any transaction or device that is designed
to, or could be expected to, result in the disposition by any person at any time
in the future of) any Shares or securities convertible into or exercisable or
exchangeable for Shares or sell or grant options, rights or warrants with
respect to any Shares or securities convertible into or exchangeable for Shares,
(B) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of such Shares, whether any such transaction described in clause (A) or (B)
above is to be settled by delivery of Shares or other securities, in cash or
otherwise, or (C) publicly disclose the intention to do any of the foregoing, in
each case without the prior written consent of the Company.
 

--------------------------------------------------------------------------------



3.2 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.


3.3 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto relating to the subject matter hereof and supersedes all
prior contracts, agreements, discussions and understandings between them.  No
course of prior dealings between the parties shall be relevant to supplement or
explain any term used in this Agreement.


3.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile on a
day that is not a Trading Day or later than 6:30 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications is set forth on the Company and the Purchaser
signature pages attached hereto, as applicable. For purposes of this Agreement,
“Trading Day” shall mean a day on which the Company’s Common Stock is traded on
the Nasdaq Stock Market, or, if the Company’s Common Stock is not eligible for
trading on the Nasdaq Stock Market, any day except Saturday, Sunday and any day
on which banking institutions in the State of New York are authorized or
required by law or other governmental action to close.
 
3.5 Amendments and Waivers. No provision of this Agreement may be amended,
terminated or waived except by a written instrument referring specifically to
this Agreement and signed by all parties hereto or their authorized
representatives. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.


3.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
3.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. Neither
Company nor the Purchaser may assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other party.
 

--------------------------------------------------------------------------------



3.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
without regard to conflict of laws principles.
 
3.9 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and delivery of the Shares.
 
3.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
3.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


3.12 Termination.  This Agreement may be terminated by the Purchaser by written
notice to the Company, if the Closing has not been consummated on or before May
13, 2018; provided, however, that no such termination will affect the right of
any party to sue for any breach by the other party.


3.13 Waiver of Jury Trial.   The Company and the Purchaser hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.


3.14 Submission to Jurisdiction, Etc. The Company hereby submits to the
non-exclusive jurisdiction of the U.S. federal and New York state courts in the
Borough of Manhattan, The City of New York in any suit or proceeding arising out
of or relating to this Agreement or the transactions contemplated hereby. The
parties hereby irrevocably and unconditionally waive any objection to the laying
of venue of any lawsuit, action or other proceeding in such courts, and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such lawsuit, action or other proceeding brought in any
such court has been brought in an inconvenient forum.  The Company irrevocably
appoints its wholly owned U.S. subsidiary, Foamix Pharmaceuticals Inc., as its
agent in the United States upon which process may be served in any such suit or
proceeding, and agree that service of process upon such agent, and written
notice of said service to the Company by the person serving the same to the
address provided on the signature page hereto shall be deemed in every respect
effective service of process upon the Company in any such suit or proceeding.
The Company further agrees to take any and all actions as may be necessary to
maintain such designation and appointment of such agent in full force and effect
for a period of seven years from the date of this Agreement.
 

--------------------------------------------------------------------------------

 
3.15 Waiver of Immunity. With respect to any suit or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby, each
party irrevocably waives, to the fullest extent permitted by applicable law, all
immunity (whether on the basis of sovereignty or otherwise) from jurisdiction,
service of process, attachment (both before and after judgment) and execution to
which it might otherwise be entitled, and with respect to any such suit or
proceeding, each party waives any such immunity in any court of competent
jurisdiction, and will not raise or claim or cause to be pleaded any such
immunity at or in respect of any such suit or proceeding, including, without
limitation, any immunity pursuant to the U.S. Foreign Sovereign Immunities Act
of 1976, as amended.


3.16 Judgment Currency. The obligation of the Company in respect of any sum due
to the Purchaser under this Agreement shall, notwithstanding any judgment in a
currency other than U.S. dollars or any other applicable currency (the “Judgment
Currency”), not be discharged until the first business day, following receipt by
the Purchaser of any sum adjudged to be so due in the Judgment Currency, on
which (and only to the extent that) the Purchaser may in accordance with normal
banking procedures purchase U.S. dollars or any other applicable currency with
the Judgment Currency; if the U.S. dollars or other applicable currency so
purchased are less than the sum originally due to the Purchaser hereunder, the
Company agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Purchaser against such loss. If the U.S. dollars or other
applicable currency so purchased are greater than the sum originally due to such
the Purchaser hereunder, the Purchaser agrees to pay to the Company an amount
equal to the excess of the U.S. dollars or other applicable currency so
purchased over the sum originally due to the Purchaser hereunder.
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto on the date first above written.
 

 
FOAMIX PHARMACEUTICALS LTD.
         
 
By:
        Name       Title  

 
Address for Notice:
 
2 Holzman Street, Weizmann Science Park
Rehovot 7670402, Israel
Fax: + (972) 8-9474356
Attention: Ilan Hadar, CFO
 
With a copy to (which shall not constitute notice):


Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036-6522
Attention: Andrea L. Nicolas, Esq.
 
[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto on the date first above written.
 

 
ORBIMED PARTNERS MASTER FUND LIMITED
           
By:
OrbiMed Capital LLC, solely in its capacity as Investment Advisor      
 
 
By:
        Name       Title          

Address for Notice:


OrbiMed Partners Master Fund Limited
601 Lexington Avenue
54 Floor, NY, NY 10022
Attention: General Counsel


With a copy to (which shall not constitute notice):


Sidley Austin LLP
787 Seventh Avenue
New York, NY 10019
Attention:   Geoffrey W. Levin
 
[Signature Page to Securities Purchase Agreement]


--------------------------------------------------------------------------------